DETAILED ACTION
Allowable Subject Matter
Claims 1-20 (renumbered as claims 1-20) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 8-10) filed on 21 January 2022.    
In addition to Applicant’s remarks filed on 21 January 2022, neither Malamud, Tani, nor Bischinger, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “transmitting, via a first base station, location information to a network controller of a communication network comprising the first base station and a second base station; joining a sub-network of network devices established by the network controller, wherein the network device and the network devices of the sub-network communicate with one another using a sub-network communication link enabled by the second base station, wherein the first base station, via which the location information is transmitted to the network controller, is different than the second base station that enabled the sub- network communication link;” as recited in claim 1 and similarly recited in claims 11 and 16, over any of the prior art of record, alone or in combination.  Claims 2-10 depend on claim 1, claims 12-15 depend on claim 11, and claims 17-20 depend on claim 16, and each is therefore also allowable over the prior art.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645